Mathews J.

delivered the opinion of the Court.
This suit is brought by the Curator of the vacant succession of one James Keith, to recover from the defendant certain sums alledged to be owing by the defendant to said succession on account of advances of property and money made to him by the deceased during his life time. An account was rendered by the defendant consisting of various charges and amongst others one for drinking expenses amounting to $553 37 1-2 for about 16 months.
The account was submitted to referees who deducted *60about one half of this item, and on the trial of the cause, the £ourt be]ow struck off the balance and rendered judgment in favor of the plaintiff, from which the defendant appealed.
permits0Another that is living about his house, and sometimes doing business with him, to have access to his *gíassesd with-suhsequent’settlement of the ac-countsbetween the parties, the innkee permitted to°make gainstsuchperson for his bar-bin; but such an account wiU be considered an after-thought, and be disallowed.
The only question presented to this Court for decision is ascertain whether the facts of the case as proven, justify judgment of the District Court. It appears from the testimony that ho account was taken or kept of the liquors J r * furnished to the deceased ; or at that time the defendant in- ... . tended to make any charge — as he directed his clerk not to take anyuccount of it. The idea of making this charge apPears to ^ave occurred as an after thought, and cannot be permitted to destroy the previous liberality of the appellant £ . / T r . , • It is not certain that the deceased would have drank so much unless the potations had been furnished gratuituosly. ^ *s therefore ordered, adjudged and decreed, that the judgment of the District Court be affirmed with cost.